DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur (US 2005/0179708) in view of Naka et al. (US 2009/0101064, hereafter Naka) and Baker. (WO 2006-060644)
With respect to claim 11, Ben-Zur teaches a printing device (digital garment printing machine 10) for printing on textile surfaces (garment 68) as print workpieces (par. 34, 41) comprising: a machine base body (frame 112, par 54, Figs. 7A-7C), having a lateral side and a longitudinal side for accommodating at least one print workpiece, a guiding means (Y-axis stage 118, par. 54, Figs. 7A-7C), above the machine base body and extending across the print workpiece and across the width of the machine base body, a printing means (Z-axis stage 22, par. 36), for printing on the print workpiece and movably arranged on the guiding means across 
Ben-Zur does not teach a second printhead unit, which is movable on the guiding means across the width of the machine base body independently of and in relation to the first printhead unit, the at least two printhead units being movable along separate guide paths on the guiding means, wherein the portal guide is movably supported with respect to the machine base body, the first printhead unit is movably supported on a front side of the portal guide crossbar and the second printhead unit is movably supported on a rear side of the portal guide crossbar, wherein the portal guide is for moving each of the printhead units of the printing means individually and 
Naka teaches a printing device for printing on print workpieces having: a machine base body (base 11, par. 84), a guiding means (arm member 4, par. 84) above the machine base body and extending across the print workpiece across the width of the machine base body, and a printing means including first and second printhead units (slide mechanisms 7, droplet ejecting sections 6, par. 84) which are movable on the guiding means across the width of the machine base body, wherein the guiding means is as a portal guide having a crossbar which extends in a lateral direction and the first printhead unit is movably supported on a front side of the crossbar (beam member 41, par. 89-91) and the second printhead unit is movably supported on a rear side of the crossbar (beam member 42, par. 89-91), wherein the portal guide is movably supported with respect to the machine base body (par. 84) wherein the portal guide is for moving each of the printhead units of the printing means individually and independently (par. 94) along the lateral side and the longitudinal side of the machine base body to any printing-relevant area on a surface of the machine base body, wherein the number of printhead units in operation corresponds to the number of print workpieces to be printed on in parallel, and the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Ben-Zur to include a movably supported portal guide and first and second printhead units, wherein the first printhead unit is movably supported on a front side of the cross bar and the second printhead unit is movably supported on a rear side of the crossbar and can operate independently of one another, as taught by Naka, in order to apply an image to the substrate more efficiently using multiple printheads.
	Baker teaches a printing device for printing on print workpieces having: a guiding means (first and second head transport mechanisms) and a printing means movably arranged on the guiding means, including a first printhead unit (first ink jet print head 10) and a second printhead unit (second ink jet print head 20) wherein the first and second printhead units can be moved between any part of two printing-relevant areas. (page 6, line 25 – page 7, line 8)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Ben-Zur such that both printhead units can print on any part of two printing-relevant areas, as taught by Baker, in order to be able to produce an image with a single printhead unit while the other unit is unavailable due to maintenance.
	Although Ben-Zur, Naka and Baker do not explicitly teach the claimed relative movement of the structures in the amended claim language, this would appear to be an intended use of the printing device, and as the structure taught by Ben-Zur, as modified by Naka, would be capable of performing in the claimed manner, it is considered to be taught by the references.
	With respect to claim 13, Ben-Zur, as modified by Naka and Baker, teaches the guiding means is approximately parallel to the lateral side of the machine base body. (Ben-Zur, Figs. 7A-7C)

With respect to claim 19, Ben-Zur, as modified by Naka and Baker, teaches the first printhead unit is movable along a first longitudinal side of the guiding means, and the at least second printhead unit is movable along a second longitudinal side of the guiding means. (Naka, par. 84-94, Figs. 1A-1B)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur in view of Naka and Baker, as in the above rejection, and further in view of Gothait et al. (US 2010/0066779, hereafter Gothait)
	With respect to claim 12, Ben-Zur, as modified by Naka and Baker, teaches all that is claimed, as in the above rejection, except wherein the translating means has a conveyor belt for conveying the at least one print workpiece on the machine base body at least in a direction along the longitudinal side of the machine base body.
	However, it is well known to use a conveyor belt as a translating means for a printing apparatus. For example, Gothait teaches a printing device comprising a translating means featuring a conveyor belt (conveyor 120) upon which a print workpiece (print medium 10) being accommodated is arranged and for conveying the at least one print workpiece to
change the position of the at least one print workpiece with respect to printing means (jetting array housings 250).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Ben-Zur to use a conveyor belt as a translating means, as taught by Gothait, in order to efficiently move the print workpiece along the machine body and past the printing means.

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered but are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the above rejection, the modification of Ben-Zur with the second printhead of Naka allows the combined printer to print more quickly, as the ink can be applied by more than one mechanism. Similarly, the modification to include the movement system of Baker to allow each of the print heads to have access to larger portion of the printing surface allows more flexibility in the control of the print heads, resulting in more efficient printing. 
Applicant argues that Naka discloses a maintenance mechanism that performs the same function as Baker’s maintenance stations with less complexity. However, the print heads of Naka are more limited in their scope of movement and therefore printing with a single printhead in Baker, with a wider range of movement, would allow the image to be printed with less difficulty. Additionally, there would be more flexibility in the movement of the print heads of the combined invention when the system is not in a maintenance mode.
	In response to applicant’s argument that the principle of operation of Naka is to have a plurality of printheads on each side of its beam members and that of Baker is provide a single print head on each of its transportation mechanisms, such that the principle of operation would be destroyed if the references were combined, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the invention of Ben-Zur is being modified to include advantageous structures from both Naka and Baker. However, neither of the proposed structures are being bodily incorporated into the combined invention. Instead, one having ordinary skill in the art would recognize the advantages of the teachings of the secondary references and would be readily able to combine them into a structure which realizes all of the advantages while maintaining a function printing apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853